THE STATE OF TEXAS
                                            MANDATE
TO THE COUNTY COURT OF HOPKINS COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 17th
day of July, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 The State of Texas for the Best Interest                   No. 06-15-00029-CV
 and Protection of L.A.
                                                            Trial Court No. M15-00051




       As stated in the Court’s opinion of this date, we find reversible error in the order of the
court below. Therefore, we reverse the order for administration of psychoactive medication,
effective immediately.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 1st day of October, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk